Citation Nr: 1224579	
Decision Date: 07/16/12    Archive Date: 07/20/12

DOCKET NO.  09-46 515	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to service connection for metastatic non-small cell adenocarcinoma of the lung.


ATTORNEY FOR THE BOARD

K. M. Schaefer, Associate Counsel











INTRODUCTION

The Veteran served on active duty with the United States Coast Guard from November 1980 to November 1982.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in September 2009 by the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.


FINDING OF FACT

Resolving all reasonable doubt in the Veteran's favor, metastatic non-small cell adenocarcinoma of the lung has been shown to be causally or etiologically related to the Veteran's military service. 


CONCLUSION OF LAW

Metastatic non-small cell adenocarcinoma of the lung was incurred in active duty military service.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2011). 


REASONS AND BASES FOR FINDING AND CONCLUSION

As the Board's decision herein to grant service connection for metastatic non-small cell adenocarcinoma of the lung is a full grant of the benefits sought on appeal, no further action is required to comply with the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), enacted November 9, 2000 (codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002)) and the implementing regulations.  

Service connection may be granted for disability arising from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. 
§ 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

In order to establish direct service connection for a disorder, there must be (1) competent evidence of the current existence of the disability for which service connection is being claimed; (2) competent evidence of a disease contracted, an injury suffered, or an event witnessed or experienced in active service; and (3) competent evidence of a nexus or connection between the disease, injury, or event in service and the current disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); cf. Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 247, 253 (1999)).  In many cases, medical evidence is required to meet the requirement that the evidence be "competent".  However, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).

The Board notes that there are specific procedures and considerations for asbestos-related claims.  See VA Adjudication Procedure Manual, M21-1MR, Part IV, Subpart ii, Chapter 2, Section C.  However, as the Board is granting the claim on another basis, the Board will not further discuss the Veteran's claim of asbestos exposure.

The Veteran contends that his metastatic non-small cell adenocarcinoma of the lung, which he contends is a result of in-service exposure to carcinogens including paint, acetone, diesel fuel, and asbestos.  Therefore, he argues that service connection is warranted for that disability.

The Board observes that neither the Veteran's service treatment nor personnel records document exposure to the Veteran's claimed carcinogens.  A specific request for information confirming asbestos exposure yielded negative results.  However, the Veteran is competent to describe his exposure to such things as paint and diesel fuel, and the Board determines that duties that would result in such exposure are consistent with his circumstances of service.  See 38 C.F.R. § 1154(a). 
The Veteran's medical history references a history of tobacco use, ceasing over 20 years ago.  In May 2009, he was diagnosed with adenocarcinoma of the lung, which was determined to be metastatic in July 2009.  There are two opinions of record as to whether this disability is a result of his military service.  The Board must determine, as a question of fact, both the weight and credibility of the evidence.  Equal weight is not accorded to each piece of material contained in a record; every item of evidence does not have the same probative value.  The Board must account for the evidence which it finds to be persuasive or unpersuasive, analyze the credibility and probative value of all material evidence submitted by and on behalf of a claimant, and provide the reasons for its rejection of any such evidence.  See Struck v. Brown, 9 Vet. App. 145, 152 (1996); Caluza v. Brown, 7 Vet. App. 498, 506 (1995); Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994); Abernathy v. Principi, 3 Vet. App. 461, 465 (1992); Simon v. Derwinski, 2 Vet. App. 621, 622 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164, 169 (1991).

In July 2009, Dr. JRR noted the Veteran's distant history of smoking, but opined that the Veteran's exposure to carcinogens, including asbestos, paints, and diesel exhaust, in service had at least a 50% chance of causing his lung cancer.  The Board observes that Dr. JRR is the Veteran's private oncologist.

In contrast, a September 2009 VA examiner addressed whether there was an etiological link between the Veteran's lung cancer and his in-service exposure to paints, grinders and grinding surfaces, acetone, and diesel fuels.  Upon a review of the medical literature, as well as the aforementioned private opinion, the examiner opined that it is less likely as not that the Veteran's less than two year period of exposure to the claimed carcinogens was the cause of his lung cancer.  In support of this opinion, the examiner noted that the medical literature indicated that 90 percent of lung cancers are related to smoking and that the risk does not cease when the person stops smoking.  The examiner also stated that while the literature does not note a relationship between lung cancer and paint, acetone, and grinders or grinding surfaces, but did associate diesel fumes with lung cancer.  However, the examiner indicated that the period of exposure to diesel fumes was ten years.  Nevertheless, even though the examiner cites certain documents contained in the claims file, the examiner reports that the claims file was not available, there was no information in the computer file, and that the Veteran was not an accurate historian.  Additionally, although the examiner discussed the relationship between lung cancer and smoking, including citing to relevant literature, nowhere in the report does the examiner state his understanding of the details of Veteran's history of smoking.  In light of the above, and the fact that the private physician is an oncologist familiar with the Veteran's medical history and cancer, the Board determines that the September 2009 VA examination report is of no greater probative value than the opinion by Dr. JRR.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  As reflected by the above discussion, the Board finds that the evidence associating the Veteran's metastatic non-small cell adenocarcinoma of the lung is at least in equipoise.  Therefore, his claim for service connection is granted.


ORDER

Service connection for metastatic non-small cell adenocarcinoma of the lung is granted.




____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


